Mercer, Judge
Observed, that the legislature, without intending it, had done all they could to deprive the judges of their offices; but that it was not in their power to do so, except for misbehaviour in office, and in the manner prescribed by the constitution.
The crier and tipstaff were then reappointed; and took the oaths of office.
Nothing was said about the clerk, who probably was considered as being in, under the constitution, as well as the judges.
Memorandum. — It has been thought convenient to throw all these cases respecting the judges together, in order that the whole might be seen at one view, although not exactly agreeable to the course of arrangement mentioned in the preface of the reporter, and the note of the editor at the beginning of this volume.